                                                                                  JS-6
 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA

 7

 8
     JAMES ANDREWS, individually and )                 Case No.
     on behalf of all others similarly situated, )
 9                                               )     5:19−cv−02282−DSF−SHK
10   Plaintiff,                                  )
                                                 )     ORDER TO DISMISS WITH
11                                                     PREJUDICE AS TO PLAINTIFF
            vs.                                  )
12                                               )     AND WITHOUT PREJUDICE AS
     OFFICE DEPOT, INC.                          )     TO CLASS CLAIMS.
13
                                                 )
14                                               )
                  Defendant(s).
15                                               )
                                                 )
16

17
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
18
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
19
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
20
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
21
     costs and attorneys’ fees.
22

23
     Dated this 6th day of February, 2020.
24

25                                                Honorable Judge of the District Court
26

27

28




                                        Order to Dismiss - 1
